MILLS, Judge.
Stone appeals the summary denial of his Rule 3.850 motion for postconviction relief. He alleges in his motion that he received a five-year sentence in violation of a plea agreement, wherein it was agreed that he would receive a 2lk to Zlh year sentence in return for his guilty plea. We affirm.
To its order denying the motion, the trial court attached a copy of the “waiver and plea” form signed by Stone. That form set forth the following plea agreement: “[I]n exchange for the defendant’s plea of guilty, the state agrees to the defendant’s present violation of probation charge to run concurrently with the sentence he receives on this charge.” Because the duration of the sentence Stone would receive was not a part of the plea agreement, he was not sentenced in violation thereof.
AFFIRMED.
SHIVERS and WENTWORTH, JJ., concur.